       Case 1:18-cv-02223-GBD-SN Document 110 Filed 02/12/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                   2/12/2020


JOEL RICH, et al.,

                                            Plaintiffs,                18-CV-2223 (GBD)(SN)

                          -against-                                             ORDER

FOX NEWS NETWORK LLC, et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On February 10, 2020, the parties, except pro se defendant Ed Butowsky, appeared for a

conference to discuss the scheduling issues raised in the parties’ January 15, 2020 Letter. For

reasons stated on the record at that conference, the Court hereby ORDERS the following:

        Status of ESI. By February 24, 2020, the parties shall jointly file a letter updating the

Court as to the status of an ESI protocol including agreed upon search terms and custodians. To

the extent the parties have been unable to agree as to either the search terms or custodians, each

party may file a letter of no more than five pages addressing the disputed issues.

        Motions to Dismiss. Plaintiff’s opposition to defendants Fox New Network LLC and

Malia Zimmerman’s motion to dismiss is due by February 28, 2020. Defendants’ reply is due

March 20, 2020. Defendants Fox New Network LLC and Malia Zimmerman shall answer the

amended complaint within 15 days of Judge Daniels’s decision on the motion to dismiss.

        Pleadings and Parties. The parties may amend the pleadings or join additional parties

until May 20, 2020.
      Case 1:18-cv-02223-GBD-SN Document 110 Filed 02/12/20 Page 2 of 4



       Status Letter. A joint letter informing the Court about the status of discovery shall be

filed with the Court by Friday, April 24, 2020. The letter should address any outstanding

discovery disputes.

         Discovery. All fact discovery shall be completed by Friday, September 18, 2020. The

identity of expert witnesses that are being offered affirmatively and their subject matter shall be

disclosed by Friday, September 18, 2020. Disclosure of affirmative expert reports as required by

Rule 26(a)(2)(A), (B) or (C) shall be served by Monday, October 5, 2020, and rebuttal reports

shall be served by Friday, November 13, 2020. All expert discovery shall be completed by

Thursday, December 31, 2020. This deadline is firm.

       Discovery Guidelines.

A. ESI

       1. File Type and Metadata Fields:

       Except for the files to be produced in native format, as discussed below, documents shall

be produced as image files (preferably TIFF, and PDF if necessary) accompanied by a

Concordance DAT file, with an opticon Log file for image cross-reference, that includes the

following metadata fields: BegNum/BegBates, EndNum/EndBates, AttachBeg, AttachEnd,

Custodian, FileName, FileType/DocumentType, Original File Path (if readily available),

Sender/From, Recipients/To, CC, BCC, MailSubject/Email Subject, SentDate/Date sent,

FileExtension, OSDatelastSaved/DateMod, Nativelink/ProdNativePath, MD5 Hash Value, and

Conversation ID (extracted ID used to tie together e-mail threads/ConversationIndex),

SentTime/TimeSent, Timelastsaved/TimeMod, Datecreated, Timecreated.




                                                 2
       Case 1:18-cv-02223-GBD-SN Document 110 Filed 02/12/20 Page 3 of 4



       2. Files to be Produced in Native Format

       Excel or other spreadsheet files, databases, audio, and video files shall be produced in

their native format.

       3. Time zone

       Emails should be produced in the time zone in which the emails were standardized during

conversion, which for the purposes of this litigation will be GMT.

B. Preservation

       The parties shall continue to preserve and protect all potentially relevant documents and

sources of information relevant to the case.

C. Privilege

       Attorney-client privileged materials communicated between litigation counsel and a

client or client representative, work product generated after the filing of this lawsuit, and

common interest communications regarding the same (including, for example, communications

between the Fox News Network LLC, Ms. Zimmerman, and Mr. Butowsky) need not be

included on a privilege log.

       Communications between an expert witness for any party and the party’s attorneys will

not be discoverable pursuant to Federal Rule of Civil Procedure 26(b)(4)(C) except to the extent

that the expert relies upon them for his or her opinions.

D. Documents Produced on a Rolling Basis

       Documents will be produced on a rolling basis; if copies are produced, the originals will

be made available for inspection upon request.




                                                  3
      Case 1:18-cv-02223-GBD-SN Document 110 Filed 02/12/20 Page 4 of 4



E. Objections at Depositions

       At a deposition, neither party may make a speaking objection other than for privilege and

to the form of the question. All objections to relevance, lack of foundation, non-responsiveness,

or speculation are preserved.

F. Service

       Documents may be served on the opposing party by sending the documents via email to

their counsel of record and/or by making them available to such counsel for immediate download

via other electronic means. Such service will be treated as personal service under Federal Rule of

Civil Procedure 5(b)(2)(A).

SO ORDERED.



DATED:         February 12, 2020
               New York, New York


cc:            Ed Butowsky pro se (By Chambers)




                                                4
